Citation Nr: 0125702	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  97-13 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than April 11, 1996, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD) with dysthymic 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
December 1970.  His military awards and decorations include 
the Vietnam Campaign Medal, Vietnam Service Medal, and Purple 
Heart Medal.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1996, by the Fort Harrison, Montana Regional Office 
(RO), which increased the rating for service-connected PTSD 
from 50 percent to 100 percent, effective April 11, 1996, 
after determining that the veteran was unemployable as a 
result of this disability.  A notice of disagreement (NOD) 
with the effective date assigned for the grant of the 100 
percent evaluation was received in November 1996.  A 
statement of the case was issued in April 1997.  The 
veteran's substantive appeal (VA Form 9) was received in May 
1997.  The veteran requested and was scheduled for a Travel 
Board hearing before a Member of the Board at the RO in July 
1998, but he failed to report and did not request that it be 
rescheduled.  

In September 1999, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in October and November 1999, and a supplemental 
statement of the case (SSOC) was issued in July 2000.  
Medical records from the Social Security Administration (SSA) 
were received in August 2000, and another SSOC was issued in 
August 2000.  Additional medical records from SSA were 
received in September 2000, and another SSOC was issued in 
June 2001.  

By rating action in February 1998, the RO denied service 
connection for diabetes mellitus, peripheral neuropathy due 
to exposure to Agent Orange, and arteriosclerotic heart 
disease with hypertension.  The veteran was notified of that 
determination, and of his appellate rights, in a letter dated 
later in February 1998.  Subsequently, in a rating action 
dated in June 1998, the RO confirmed the denial of service 
connection for peripheral neuropathy.  The veteran was 
notified of that determination, and of his appellate rights, 
in a letter dated later in June 1998.  No notice of 
disagreement with those decisions has been submitted; 
therefore, those issues are not in proper appellate status 
and will not be addressed by the Board.  38 U.S.C.A. § 7105 
(West 1991).  

The Board notes that, by a rating action in August 2001, the 
RO denied a claim for special monthly compensation based on 
the need for regular aid and attendance or being housebound.  
The veteran was notified of the decision by a letter dated in 
August 2001.  He has not filed a notice of disagreement as to 
that determination; therefore, it is not currently before the 
Board.  38 U.S.C.A. § 7105.  

We further note that, in the Informal Hearing Presentation, 
dated in October 2001, the veteran's service representative 
raised the issue of entitlement to service connection for 
diabetes mellitus secondary to exposure to herbicides.  As 
this additional issue has not been adjudicated and developed, 
and as it is not intertwined with the issue on appeal, it is 
referred to the RO for appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Kellar v. Brown, 6 Vet. App. 157 
(1994).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued unappealed rating decisions in October 1983 
and August 1984.  

2.  The date of receipt of the veteran's reopened claim for 
service connection for PTSD (VA Form 21-4138) was November 
20, 1987.  

3.  In July 1988, the RO granted entitlement to service 
connection for PTSD with depression and a 30 percent 
evaluation was assigned effective from November 20, 1987, the 
date of receipt of the veteran's reopened claim.  

4.  On April 13, 1989, the RO received the veteran's VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based On Unemployability); which can be construed as 
expressing disagreement with the evaluation provided for 
PTSD.

5.  On November 20, 1987 the veteran was demonstrably unable 
to maintain or retain employment as the result of PTSD.  


CONCLUSION OF LAW

The criteria for an effective date of November 20, 1987, for 
the grant of a 100 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.400, 4.3 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The veteran originally filed a claim for service connection 
for "nerves" in September 1973.  A VA hospital report dated 
in September 1973 reported a diagnosis of anxiety neurosis.  
Subsequently, a report of a private psychological evaluation 
dated in August 1982 reported a diagnosis of atypical anxiety 
disorder.  A VA examination conducted in October 1982 
resulted in a diagnosis of generalized anxiety disorder; a 
subsequent VA examination in June 1983 resulted in a 
diagnosis of history of generalized anxiety disorder in a 
somewhat unstable personality.  

By a rating action in October 1983, the RO denied service 
connection for post-traumatic stress neurosis, based on a 
finding that the evidence of record was negative for a 
diagnosis of post-traumatic stress neurosis.  This finding 
was confirmed in a rating action in August 1984.  Received in 
February 1986 was a letter from the veteran expressing a 
desire to reopen his claim for post-traumatic stress 
syndrome.  By letter dated in April 1986, the RO informed the 
veteran that he had not submitted new and material evidence 
that contained a diagnosis of PTSD; therefore, the RO 
confirmed and continued the denial of his claim for service 
connection for PTSD.  

Received in November 1987 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran requested that his 
claim for service connection for PTSD be reopened.  Submitted 
in support of his claim was the report of a private 
psychiatric evaluation, conducted in September 1987; at that 
time, the veteran indicated that he had recently divorced 
from his wife because he had a tendency to "get mean."  He 
also indicated that he had difficulty keeping a job because 
stress caused antagonism with coworkers.  It was noted that 
the veteran had been evaluated at the VA hospital on several 
occasions and was on medication; he noted that the medical 
calmed his nerves some, but did not cover up his explosive 
behavior.  The veteran stated that he did not go to church or 
participate in any organized social activities because he was 
"paranoid of groups."  He had no friends.  The impression 
was post-traumatic stress syndrome, and adjustment disorder 
with depressed mood.  The examiner stated that he was not 
quite sure how badly the veteran's explosive temper and 
paranoia interfered with his ability to work, but he 
suspected that it would make him a very poor employee 
according to his record of not holding jobs over 6 months in 
the past 15 years.  

The veteran was afforded a VA examination in January 1988.  
Following a mental status examination, it was noted that the 
veteran showed many of the characteristics of post-traumatic 
stress syndrome; however, no pertinent diagnosis was made.  
In May 1988, the veteran was admitted to a VA hospital for 
observation and evaluation in relation to PTSD.  Following a 
mental status evaluation, the diagnostic impression was post-
traumatic stress syndrome; and adjustment disorder with 
depressed mood.  

By a rating action in July 1988, the RO granted service 
connection for PTSD with depression; a 30 percent disability 
evaluation was assigned effective November 20, 1987.  

A veteran's Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940) was received in April 1989.  
The veteran asserted in the application that PTSD had 
rendered him unemployable since 1973.

VA progress notes dated from May 1988 to February 1989 were 
submitted in support of his claim.  During a clinical visit 
in September 1988, the veteran reported occasional nightmares 
about Vietnam; he also reported occasional temper outbursts.  
The veteran indicated that he felt isolated and was afraid to 
interact with people.  It was noted that he was unemployed.  
The pertinent diagnoses were PTSD and history of major 
depression.  

Received in July 1989 were lay statements from friends and 
family members attesting to the severity of the veteran's 
PTSD.  In a statement from an individual who had known the 
veteran prior to his entry into military service, it was 
noted that the veteran had become socially withdrawn; the 
individual also explained that the veteran had been fired 
from all of his jobs because of his violent temper.  Also 
received in July 1989 was a request for employment 
information (VA Form 21-4192), wherein it was indicated that 
the veteran had been employed as a security guard from 
September 5, 1986 to April 6, 1987.  It was also reported 
that the veteran's employment was terminated on April 6, 1987 
due to unspecified health problems.  

Following a VA examination in July 1989, the pertinent 
diagnoses were dysthymic disorder, chronic, moderately 
severe, possibly secondary to experiences in combat; and 
PTSD, chronic, moderate perhaps.  The examiner explained that 
the veteran's symptoms were moderate to possibly marked for 
psychiatric reasons; he noted that some of the veteran's 
symptoms undoubtedly could be masked by medication the 
veteran was taking.  

In a rating decision of September 1989, the RO increased the 
evaluation for PTSD with dysthymic disorder from 30 percent 
to 50 percent, effective April 17, 1989.  

On the occasion of a VA examination in August 1990, the 
examiner noted that the veteran apparently continued to be 
dysfunctional in regards to work.  He added that it was not 
possible to adequately evaluate the extent of the veteran's 
disability.  Therefore, in October 1990, the veteran was 
admitted to a VA hospital for observation and evaluation of 
his PTSD.  It was noted that he lived alone and had been 
unemployed for the last three years; it was also noted that 
he was receiving Social Security benefits.  Following a 
mental status evaluation, the veteran was diagnosed with 
PTSD, chronic, moderate; and dysthymia.  

The veteran was afforded a VA examination in December 1992, 
at which time he stated that he had a lot of trouble, and 
avoided people; he noted that he was unemployed.  He reported 
problems with irritability and feared that he would strike 
out at people; he noted that he had been fired because of his 
temper outbursts.  He also reported difficulty sleeping, 
depression and crying spells.  He stated that he would often 
get loud and abusive with people when things irritated him.  
Following a mental status examination, the veteran was 
diagnosed with PTSD, chronic, with symptoms of avoidance of 
people, "bad" recollections of his Vietnam experience, 
social isolation, anxiety and depression.  

A Veteran's for Application for Increased Compensation Based 
on Unemployability (VA Form 21-8940) was received in 
September 1994.  Submitted in support of his claim was a 
request for employment information (VA Form 21-4192), wherein 
a former employer indicated that the veteran was employed as 
a security guard from August 1983 to March 1984, when he 
moved.  Also submitted was a lay statement from a longtime 
friend of the veteran, who attested to the veteran's 
difficulty in maintaining relationships because of his 
outbursts of anger and explosive behavior.  

During a VA compensation examination in January 1995, the 
veteran reported difficulty sleeping, increased anxiety, 
depression, and social phobia, all of which have prevented 
him from working.  On mental status examination, it was noted 
that the veteran was somewhat irritable in his mood.  It was 
observed that he had quite a bit of emotional basis; he 
looked like he was having a lot of pain.  His affect was 
irritable, somewhat depressed and restricted.  He was 
frustrated with his inability to work.  His insight was 
guarded.  When he was having the emotional catharsis, he was 
holding his breath, trying to resist experiencing the pain.  
He was somewhat guarded about medication but said that the 
Prozac was helping some.  His judgment seemed to be 
borderline.  He moved often.  He had been in therapy on a 
weekly basis for the last six months, and was currently on 
medication.  The pertinent diagnosis was consistent with PTSD 
with intrusive thoughts, nightmares, irritability, and social 
avoidance.  The examiner noted that GAF score was in the 50s; 
he stated that the veteran had moderate to severe symptoms of 
PTSD, which caused major problems in social functioning 
because he avoided people and had not worked in six to seven 
years.  

A rating action in January 1996 increased the evaluation for 
PTSD with dysthymic disorder from 30 percent to 50 percent, 
effective November 20, 1987.  

In April 1996, the veteran filed an Application for Increased 
Compensation Based On Unemployability (VA Form 21-8940).  
Submitted in support of his claim were VA progress notes 
dated from May 1995 to September 1996, which show that the 
veteran received follow up treatment for PTSD.  During a 
period of hospitalization for an unrelated disability in 
August 1996, it was noted that the veteran was currently 
taking Prozac 20 mg.  It was also reported that the veteran 
had been unable to work because of PTSD.  

Received in October 1997 were VA treatment records dated from 
September 1980 to May 1992, most of which were previously 
discussed above.  Additional VA progress notes dated from 
March 1996 to July 1997 were subsequently received; those 
were also discussed above.  Received in December 1997 were VA 
progress notes dated from August 1982 to October 1994.  
During a clinical visit in October 1994, it was noted that 
the veteran was depressed, anxious and experiencing crying 
spells.  The impression was adjustment disorder and PTSD.  
Duplicate treatment records were subsequently received in 
January and April 1998, the findings of which were previously 
discussed above.  

Received in December 1998 was a letter from the Social 
Security Administration, dated in November 1998, informing 
the veteran that he was entitled to monthly disability 
benefits from Social Security beginning December 1987.  

Of record is a medical statement from Tony Rizzo, M.Ed., 
LCPC, a Veteran Outreach Counselor, dated in November 1999, 
indicating that he saw the veteran from September 27, 1994 to 
February 23, 1995 concerning his combat issues and trauma.  
Mr. Rizzo stated that the veteran displayed the criteria and 
symptoms associated with PTSD, especially depression, 
alienation, isolation, externalized anger, suicidal ideation, 
and a very high degree of suspicion towards the government 
that bordered on paranoia.  Mr. Rizzo explained that, during 
the time he saw the veteran for counseling, he was not 
employed and he did not believe that the veteran could be 
employed at that time.  Mr. Rizzo noted that the veteran's 
combat experiences and trauma had a severe effect on his 
ability to readjust into society; he constantly moved over 
the years since his discharge, had many failed employment and 
relationship difficulties.  He stated that he continued to 
believe that the veteran's combat trauma had severely 
effected his life since his return from Vietnam.  

Received in October 1999 were VA outpatient treatment reports 
dated from January 1994 to March 1995.  During a clinical 
visit in January 1994, it was noted that the veteran was 
suffering with anxiety, social isolation and paranoia.  When 
seen in March 1994, the veteran was extremely stressed with 
the Immigration and Naturalization Service regulations 
regarding his attempt to obtain citizenship for his wife.  
The physician discussed PTSD and depression with the veteran.  
A treatment note dated in December 1994 indicated that the 
veteran had a history of PTSD and depression with weekly 
counseling with Tony Rizzo.  During a follow up visit in 
March 1995, it was noted that the PTSD was severe with poor 
stability, poor coping, poor adjustment to stress and over-
all poor.  

Received in February 2000 were medical records from SSA dated 
from June 1977 to October 1999, most of which were previously 
reported and discussed above.  Additional medical records 
dated from June 1977 to April 2000 were received from SSA in 
September 2000.  Among these records is a report of contact, 
dated in September 1998, indicating that the veteran had been 
receiving SSI since July 1, 1987 based on a diagnosis of 
PTSD.  Medical reports dated in 1999 and 2000 are essentially 
irrelevant to the veteran's effective date claim.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the April 
1997 statement of the case, September 1999 Board remand, and 
supplemental statements of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims have been collected for review.  The 
clinical evidence of record contains sufficient information 
to rate the veteran's disabilities according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claim for an 
earlier effective date for the award of a 100 percent 
disability rating for PTSD, and that there are no outstanding 
pertinent records which the RO has not obtained or attempted 
to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed disability.  
Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated under the Veterans Claims Assistance Act 
of 2000.  The Board also notes that the veteran's 
representative had the opportunity to present argument 
regarding the VCAA in a presentation to the Board in October 
2001.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2) (West 1991);  Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2001); VAOPGCPREC 
12-98 (1998).  In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities.  38 
C.F.R.  Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, as in effect 
prior to November 7, 1996, a 50 percent evaluation for PTSD 
was warranted where the evidence showed considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent disability 
rating was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people, and where the psychoneurotic symptoms were of 
such severity and persistence as to cause severe impairment 
in the ability to obtain or retain employment.  The highest, 
or 100 percent, schedular evaluation was assigned when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, with 
psychoneurotic symptoms being totally incapacitating, 
bordering on gross repudiation of reality, with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, with the veteran demonstrably unable to 
obtain or retain employment.  The Board notes that the 
criteria in 38 C.F.R. § 4.132, DC 9411 (1996), for a 100 
percent rating are separate and independent bases for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).  

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on and 
after November 7, 1996.  The new criteria are not applicable 
during the time period that is the subject of this appeal.  
VAOPGCPREC 3-2000 (2000).

The RO received the veteran's request to reopen his claim for 
service connection on November 20, 1987.  The July 1988 
rating action granted service connection for PTSD, and a 30 
percent disability rating was assigned effective November 20, 
1987 (subsequently corrected to reflect a 50 percent 
evaluation effective that date).

The veteran filed application for entitlement to a total 
rating based on individual unemployability with the RO in 
April 1989.  The question that arises is whether that 
application can also be viewed as a notice of disagreement 
with the July 1988 rating decision.  If the April 1989 
application fulfilled the role of a notice of disagreement, 
then the July 1988 decision did not become final.  Kuo v. 
Derwinski, 2 Vet. App. 662 (1992) (Court stated that where an 
appellant and his representative had not properly been 
furnished with an SOC in accordance with 38 U.S.C.A. § 7105 
(formerly § 4005) and the corresponding VA regulations, the 
period in which to appeal the adjudicative determination in 
question never commenced to run, and that the determination 
was, therefore, not final), vacated on other grounds, No. 91-
1053 (1993)(per curiam order) (unpublished). Thus, where VA 
has failed to procedurally comply with statutorily mandated 
requirements, a claim does not become final.

Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Each 
appellant will be accorded hearing and 
representation rights pursuant to the provisions of 
this chapter and regulations of the Secretary.

(b)(l) Except in the case of simultaneously 
contested claims, notice of disagreement shall be 
filed within one year from the date of mailing of 
notice of the result of initial review or 
determination.  Such notice, and appeals, must be 
in writing and be filed with the activity which 
entered the determination with which disagreement 
is expressed (hereafter referred to as the "agency 
of original jurisdiction" [(AOJ)]).  A notice of 
disagreement postmarked before the expiration of 
the one-year period will be accepted as timely 
filed.

(2)	 Notices of disagreement, and appeals, must 
be in writing and may be filed by the claimant, the 
claimant's legal guardian, or such accredited 
representative attorney, or authorized agent as may 
be selected by the claimant or legal guardian.  Not 
more than one recognized organization, attorney, or 
agent will be recognized at any one time in the 
prosecution of a claim.

(c) If no notice of disagreement is filed in 
accordance with this chapter within the prescribed 
period, the action or determination shall become 
final and the claim will not thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title.

(d)(l) Where the claimant, or the claimant's 
representative, within the time specified in this 
chapter, files a notice of disagreement with the 
decision of the agency of original jurisdiction, 
such agency will take such development or review 
action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If 
such action does not resolve the disagreement 
either by granting the benefit sought or through 
withdrawal of the notice of disagreement, such 
agency shall prepare a statement of the case.... 

(Emphasis added.)

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)). The only 
content requirement is an expression of "disagreement" with 
the decision of the RO.  Gallegos v. Gober, 14 Vet. App. 50 
(2000).

The Secretary has promulgated the following regulation 
implementing 38 U.S.C.A. § 7105 defining what constitutes a 
NOD:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
notice of disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified....

38 C.F.R § 20.201(2001) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision. 

The Board finds that the veteran's application satisfied all 
of the requirement of a notice of disagreement.  It was in 
writing and was submitted to the RO within one year of the 
RO's decision evaluating his PTSD as 30 percent disabling.  
The application effectively expressed disagreement with the 
evaluation provided in the RO's July 1988 decision.  By 
asserting that PTSD rendered him unemployable, he was 
essentially arguing that his disability met the criteria for 
a 100 percent evaluation.

The grant of a 100 percent evaluation could not be earlier 
than the effective date of the grant of service connection.  
38 U.S.C.A. § 5110(a).  Therefore, the effective date could 
not be earlier than November 20, 1987.  

With respect to the evaluation assigned and the propriety of 
a 100 percent disability rating effective November 20, 1987, 
the Board concludes that the clinical evidence of record 
clearly demonstrates that the veteran had not been employed 
since April 1987.  The Board finds it noteworthy that VA 
medical examiners appear to have concluded that the veteran's 
PTSD is of such severity as to render him essentially unable 
to obtain or retain employment.  In particular, review of VA 
treatment reports dated from May 1988 through November 1990, 
and VA examination dated in December 1992 suggest that 
several medical examiners believed that the veteran was 
unemployable due to PTSD.  Also of significance is that, 
during the examination in January 1995, the VA examiner noted 
that the veteran had not worked in six to seven years, and 
appeared to attribute the lack of employment to PTSD.  During 
a period of hospitalization in August 1996, it was 
specifically noted that the veteran had been unable to work 
because of PTSD.  It is noteworthy that the veteran was 
awarded Social Security benefits effective July 1987 based on 
disability caused by PTSD.  

The evidence weighs in favor of a conclusion that the 
veteran's PTSD demonstrably rendered him incapable of 
employment at the time of his reopened claim for service 
connection received on November 20, 1987.  Thus he was 
entitled to a 100 percent evaluation as of that date.  38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.400, 4.132, Diagnostic 
Code 9411 (1996).  


ORDER

An effective date of November 20, 1987, for a 100 percent 
evaluation for PTSD with dysthymic disorder is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

